Citation Nr: 1702343	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  16-19 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1310 (West 2014).

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 (West 2014).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1970 to November 1973.  He died in October 2014 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision from the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction of this matter was transferred to the Regional Office (RO) in Denver, Colorado.  

The appellant and her son presented sworn testimony at a hearing before the undersigned in September 2016.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In September 2016, prior to the issuance of a decision in the appeal, the appellant withdrew her claim of entitlement to DIC pursuant to 38 U.S.C.A. § 1310.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met regarding her appellate claim of entitlement to DIC pursuant to 38 U.S.C.A. § 1310.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  At the September 2016 hearing before the Board, the appellant withdrew her appeal in connection with the claim of claim of entitlement to DIC pursuant to 38 U.S.C.A. § 1310.  See September 2016 Hearing Tr. at 5-6.  Accordingly, the Board does not have jurisdiction to review this appellate claim, and it is dismissed.


ORDER

The appellate claim of entitlement to DIC pursuant to 38 U.S.C.A. § 1310 is dismissed.


REMAND

The Board finds that remand is necessary to obtain additional VA records and an additional medical opinion addressing whether VA was negligent in its care of the Veteran.  The Veteran died in October 2014, and his certificate of death lists his immediate cause of death as anaplastic large cell lymphoma of the bowel.  The appellant contends that VA was negligent in (1) failing to diagnose the Veteran as having lymphoma in May 2014, or 2) by failing to provide him with follow up care prior to October 2014, including the failure to provide him with an appointment so that the necessary laboratory work could be completed, which delayed the diagnosis of cancer.  The appellant further contends that as a result of this negligence, the Veteran did not receive the treatment that he needed and that would have prolonged his life.  See September 2016 Hr'g Tr. at 3, 13-14.  

A veteran who suffers disability or death resulting from hospital care or medical or surgical treatment or examination provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability. . .were service-connected," if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  Section 1151 delineates three prerequisites for obtaining disability compensation:  the claimant must incur a qualifying additional disability that was not the result of his own willful misconduct; (2) that additional disability must have been caused by hospital care, medical or surgical treatment, or examination furnished the claimant by the VA or in a VA facility; and (3) the proximate cause of the claimant's disability must be carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or an event not reasonably foreseeable.  Viegas, 705 F.3d at 1377.  

Pursuant to 38 U.S.C. § 1151, entitlement to benefits based on the failure to diagnose a preexisting condition requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  38 U.S.C.A. § 1151;  See Roberson v. Shinseki. 607 F.3d 809, 816 (Fed. Cir. 2010).

In this case, the issues for determination are (1) whether VA was negligent by (a) failing to diagnose the Veteran with cancer based on the information available or by (b) failing to provide the proper follow up treatment or an appointment for testing, and if so, (2) whether the Veteran's death was proximately caused by such negligence or fault on the part of VA.  

First, the Board finds that remand is necessary to obtain additional VA medical records.  VA medical opinions were obtained in September 2015 and March 2016.  The September 2015 VA examiner noted that there appeared to be a gap in followup from the time the Veteran was evaluated by Oncology at the VA in May 2014 and the time he was evaluated at a non-VA provider in September 2014, and that it was not clear whether the delay in diagnosis was attributable to the lack of follow up by the VA or due to some other reason.  Additionally, with regard to the appellant's claim that VA was negligent in failing to provide the Veteran with an appointment for the lab work that was ordered by the treating physician in May 2014, the March 2016 examiner stated that she could not give an opinion on this issue because it is "an administrative issue which the provider does not have information to evaluate without resort to speculation."  The examiner further stated that she did not have "access to computer records which could determine if there was potential refusal of care."  The Board notes that some of the VA medical records concerning the Veteran's treatment between May 2014 and September 2014 have been associated with the claims file; however, as these opinions make clear, there are outstanding records that have not been obtained.  Any outstanding and available VA records concerning the Veteran's care and/or his attempts to make an appointment for blood work between May 2014 and October 2014 must be obtained and associated with the claims file, or a negative response must be obtained stating that any such records are not available.  Sullivan v. McDonald, 815 F.3d 786 (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, the Board finds that a new medical opinion must be obtained to address the appellant's contention that VA was negligent in failing to diagnose the Veteran's cancer in May 2014 from the information then available (i.e., the abnormal blood test results, dramatic weight loss and deteriorating appearance) or to ensure that the additional testing ordered was completed in a prompt manner.  See April 2015 and May 2015 Written Statements; May 2015 Notice of Disagreement.  The appellant noted that the test results were significant enough for the Veteran's doctor to order additional testing; however, no follow up was completed to ensure that this testing was performed in a timely manner.  These contentions were not addressed by either the September 2015 or the March 2016 VA examiners, and should be addressed on remand.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's VA medical records from 2013 through October 2014, including any records concerning his communications with VA concerning appointment scheduling between May 2014 and October 2014.  

2.  Ask the appellant if she would like to have any additional medical records considered in connection with the appeal, and to provide authorization so that any identified documents may be obtained.

3.  After obtaining the outstanding VA medical records requested above and any additional medical records identified by the appellant (and for which an authorization was provided), obtain an addendum medical opinion addressing the appellant's contentions.  The claims file should be made available to and reviewed by the examiner.

After reviewing the claims file, including the appellant's statements concerning the Veteran's symptoms and the timeline of events, please answer the following questions:

(a). Is it at least as likely as not that VA failed, during the period of VA treatment, to diagnose the disorder which caused the Veteran's death, when a medical care provider exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition?

(b).  Is it at least as likely as not that VA failed, during the period of VA treatment, to provide the appropriate follow up care and/or testing after the Veteran was seen on May 2014, when a medical care provider exercising the degree of skill and care ordinarily required of the medical profession reasonably should have provided follow up care and/or testing during that period?

(c).  If your answer question (a) or (b) above is in the affirmative, then state whether it at least as likely as not that the VA's failure to diagnose, treat and/or provide follow up care hastened the Veteran's death.  

In answering these questions, please specifically address the appellant's contentions that VA (1) failed to diagnose the Veteran's cancer in a timely manner based on the information available; or (2) failed to provide the Veteran with the proper follow up care, to include the failure to provide him with an appointment so that the additional testing ordered by his treating providers could be accomplished.  Please also consider and address the May 2014 letter from the VA treating physician to the Veteran informing him that additional testing was needed; the appellant's lay statements as contained in the April 2015 and May 2015 VA 21-4139 Statements in Support of Claim; the May 2015 Notice of Disagreement; and the September 2016 Hearing Transcript; as well as the October 2016 Letter from Dr. C.K.C. regarding the lab results for the Veteran's blood tests drawn in May 2014.  

The medical opinion must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should explain why this is so.

4.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


